     
(LOGO) [c60550c6055000.gif]
  Lawrence D. Kingsley
Chairman and Chief Executive Officer

IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, Illinois 60045-4824
United States
www.idexcorp.com
September 30, 2010
Frank Notaro
IDEX Corporation
1925 W. Field Court
Lake Forest, IL 60045
Dear Frank:
As part of our ongoing review of our executive compensation programs, IDEX
Corporation seeks to ensure that executives are provided market competitive
protection benefits.
Based upon the results of that review, and while we fully expect that IDEX will
continue to grow and prosper as an independent publicly-traded company, we are
offering the following levels of benefit based upon your role as Vice President,
General Counsel and Secretary for IDEX Corporation in the case of unforeseen
circumstances.

  •   If, in the future, your employment with IDEX Corporation is terminated
without cause (“cause” defined as willful misconduct or fraudulent behavior),
IDEX will pay you twelve (12) months’ base salary at the then current monthly
base rate plus your targeted annual incentive bonus (MICP or equivalent plan) in
a lump sum in exchange for a signed release within 50 days of your termination.
Such benefit will not be applicable in the event of your voluntary termination.

  •   All other provisions of your current IDEX compensation and benefits
programs remain the same.

Please indicate your acceptance of these provisions below.
Frank, we appreciate your contributions to IDEX and wish you continuing success.
Sincerely,
-s- Lawrence D. Kingsley [c60550c6055007.gif]
Lawrence D. Kingsley
Chairman and Chief Executive Officer
IDEX Corporation

                  -s- Frank J. Notaro [c60550c6055002.gif]                 
9/30/10
 
  Acceptance of Provisions       Date
 
  Frank Notaro            

